Citation Nr: 0819250	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-14 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation for diabetes mellitus, 
currently evaluated at 20 percent.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 to December 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the VA 
Regional Office (RO) in Waco, Texas which granted service 
connection for the veteran's diabetes mellitus and evaluated 
said disability at 20 percent.  


FINDINGS OF FACT

The veteran's diabetes mellitus is not manifested by a 
regulation of activities.


CONCLUSION OF LAW

The criteria for an initial evaluation for diabetes mellitus 
in excess of 20 percent have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 4.1-4.14, 
4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in August 2006.  The RO provided the requisite 
notification regarding the disability evaluation or the 
effective date that could be assigned in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).   In that decision, the Court stated that for an 
increased compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at lease 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran is represented by a State 
Veterans' Service Organization recognized by the VA, and the 
Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, after the veteran and his 
representative were provided copies of the Statement of the 
Case, the representative submitted a VA Form 646 (Statement 
of Accredited Representative in Appealed Case), or it's 
equivalent,  in which the representative essentially 
acknowledged receipt of that document and indicated that they 
has no further argument after reviewing the Statement of the 
Case, which contained a list of all evidence considered, a 
summary of adjudicative actions, all pertinent laws and 
regulation, including the criteria for evaluation of the 
veteran's disability, and an explanation for the decision 
reached.  In the Board's opinion all of the above 
demonstrates actual knowledge on the part of the veteran and 
his representative of the information to be included in the 
more detailed notice contemplated by the Court.  As such, the 
Board finds that the veteran is not prejudiced based on this 
demonstrated actual knowledge.  
        
The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

Service connection for diabetes mellitus was granted in a May 
2005 rating decision, effective as of the date of the 
veteran's March 2005 claim.  At that time medical records 
indicated that the veteran was insulin dependent and on a 
restricted diet.  Based upon that information the RO 
evaluated the veteran's diabetes at 20 percent.  

In August 2005 the veteran submitted a statement in which he 
stated that he had lost sensation in the bottom of his feet 
and half way up his legs.  Additionally, he stated that he 
was taking insulin injections five times a day and could not 
stand for any length of time without his feet and legs 
swelling.  

A review of VA medical records indicates that the veteran was 
treated in August 2005 for blisters on his feet for 
approximately two months.  The veteran reported that walking 
on the treadmill for 40 minutes had caused the blisters.  The 
veteran was prescribed diabetic shoes and advised to pursue 
exercise other than the treadmill to lose weight.  

A VA examination was conducted in December 2005.  The veteran 
reported that he had been diagnosed with diabetes since 2002 
and had been on insulin since that time.  The veteran stated 
that he had problems standing for long periods of time in his 
postal office job, as well as tingling and numbness in his 
feet and hands.  On examination the veteran was said to be 
quite obese with a loss of light touch sensation in his feet 
below the knees and in the upper extremities below the mid 
forearm.  The examiner's diagnosis was diabetes mellitus type 
II, hypertension, most likely due to insulin insensitivity, 
and severe obesity.  
A review of medical records indicates that the veteran was 
treated at the Dallas VA hospital in February 2006.  At that 
time the physician noted the veteran's obesity and advised 
the veteran of the need to control calories and for a low fat 
diet.  The veteran was encouraged to lose weight and to 
continue exercise.  

In March 2006 a VA examiner provided an addendum to the 
veteran's December 2005 VA examination.  The amended 
diagnosis was (1) diabetes mellitus, type II insulin 
dependent uncontrolled, (2) hypertensive vascular disease 
secondary to diabetes, (3) hypercholesterolemia secondary to 
diabetes, (4) erectile dysfunction secondary to diabetes, and 
(5) peripheral neuropathy of hands and feet secondary to 
diabetes.   

Subsequently, the RO granted additional ratings for 
additional disability secondary to the veteran's diabetes 
mellitus, to include 10 percent each for right and left lower 
extremity peripheral neuropathy and 10 percent each for right 
and left upper extremity peripheral neuropathy.  He was also 
granted service connection for erectile dysfunction and 
special monthly compensation based on loss of use of a 
creative organ.  These ratings are not the subject of this 
appeal.  

The veteran essentially contends that the current evaluation 
assigned for his diabetes mellitus disability does not 
accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board is also required to consider whether the veteran 
may be entitled to a staged rating.  Therefore, in this 
claim, the Board has assessed the level of disability from 
the date of initial application for service connection to the 
present, determining whether the level of impairment warrants 
different disability ratings at different times over the life 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus that is manageable by restricted diet only 
is rated 10 percent disabling.  Diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet, is rated 20 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities is rated 40 percent disabling.  

"Regulation of activities" in DC 7913 means "avoidance of 
strenuous occupational and recreational activities."  38 
C.F.R. § 4.119, DC 7913 (defining term within criteria for a 
100% rating).  The "regulation of activities" criterion 
requires that "the evidence must show that the claimant's 
activities, both occupational and recreational, require that 
he avoid strenuous activity."  Accordingly, a 40% disability 
rating under DC 7913 is assigned to a claimant who 
demonstrates by evidence that he or she is required to avoid 
strenuous occupational and recreational activities.  Camacho 
v. Nicholson, 21 Vet. App. 360, 363 (2007).

Based upon a review of the above, the Board finds that the 
evidence in this matter does not support a finding that the 
criteria for an evaluation in excess of 20 percent have been 
met.  Specifically, the medical evidence in this matter does 
not demonstrate that the veteran has been instructed by his 
physicians to regulate his activities as a result of his 
diabetes.  To the contrary, available evidence indicates that 
the veteran is being urged to exercise for purposes of weight 
control.  In terms of occupational activities, the veteran 
has reported that he has difficulty standing at his job as a 
postal clerk.  However, once again, the record does not 
indicate that the veteran has advised by his physicians to 
cease or curtail his work schedule.  The veteran does not 
have a lifting restriction or a restriction against standing 
or walking.  As such, absent some evidence that the veteran's 
diabetes requires him to avoid strenuous activity, an 
evaluation in excess of 20 percent is not warranted.  


ORDER

An initial evaluation for diabetes mellitus in excess of 20 
percent is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


